DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 04/28/2022, Claims 1-20 are pending. No new matter has been added. The Applicant amended claims to overcome 35 U.S.C. 112(f) interpretations. Therefore, the 35 U.S.C. 112(f) interpretation of claims is withdrawn. 


With respect to the amendment filed on 04/28/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-20 are allowed. 









Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-20 are allowed. 
Independent Claims 1, 8 and 9 respectively recite the limitations of: memory storing instructions; and one or more processors configured to execute the instructions to: 

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Han et al. in paragraphs [0052], discloses deep learning structure 200 may be applied to recognize and verify various input images 101. For example, the input image 101 may include an image associated with an object (for example, an image representing a shape of an object). The object may include, for example, an animal, an inanimate object, or a human (for example, a human face, or a human body) included in a region of interest (ROI of an image. For example, the deep learning structure 200 may be used to recognize a human face and to perform a recognition and authentication of a user. Also, the deep learning structure 200 may be used to search for and manage a considerable amount of content (for example, multimedia including a picture or video), automatically. Therefore, Han discloses specific region such as human face, body features are learned in deep learning algorithm. 

However, Han et al., even if combined, fail to teach or suggest memory storing instructions; and one or more processors configured to execute the instructions to: generates a similar set, which is a set of similar pieces of learning data selected from among a plurality of pieces of learning data, each including an image and information that represents an object to be recognized that is displayed in the image; and 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220044949 A1
US 20210104071 A1
US 20210174129 A1
US 20120087574 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661